Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-4-1997

E.B. v. Verniero (Part I)
Precedential or Non-Precedential:

Docket
96-5132,96-5416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"E.B. v. Verniero (Part I)" (1997). 1997 Decisions. Paper 214.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/214


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 4, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NOS. 96-5132 and 96-5416

E. B., (A Fictitious Name)

v.

PETER VERNIERO*, ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY; CHARLES R. BUCKLEY,
ACTING BERGEN COUNTY PROSECUTOR; JAMES
MOSLEY, CHIEF OF POLICE OF THE CITY OF
ENGLEWOOD, NEW JERSEY

       Peter Verniero*, Attorney General
       Of The State Of New Jersey

       Appellant in No. 96-5132

(*Amended per Clerk's Order of 7/16/96)

W. P., et al., Individually and as Representatives of a
Class pursuant to Fed. R. Civ. P. 23 (a) and 23 (b) (2)

v.

PETER VERNIERO*, Attorney General of New Jersey;
JEFFREY S. BLITZ, Atlantic County Prosecutor;
CHARLES R. BUCKLEY, Acting Bergen County Prosecutor;
STEPHEN G. RAYMOND, Burlington County Prosecutor;
JOSEPH F. AUDINO, Acting Camden County Prosecutor;
STEPHEN D. MOORE, Cape May County Prosecutor;
NEIL S. COOPER, Acting Cumberland County Prosecutor;
CLIFFORD J. MINOR, Essex County Prosecutor;
HARRIS Y. COTTON, Gloucester County Prosecutor;
CARMEN MESSANO, Hudson County Prosecutor;




SHARON B. RANSAVAGE, Hunterdon County Prosecutor;
MARYANN K. BIELAMOWICZ, Mercer County Prosecutor;
ROBERT W. GLUCK, Middlesex County Prosecutor;
JOHN KAYE, Monmouth County Prosecutor;
W. MICHAEL MURPHY, JR., Morris County Prosecutor;
DANIEL J. CARLUCCIO, Ocean County Prosecutor;
RONALD S. FAVA, Passaic County Prosecutor;
RONALD A. EPSTEIN, Salem County Prosecutor;
MELAINE B. CAMPBELL, Acting Somerset County
Prosecutor;
DENNIS O'LEARY, Sussex County Prosecutor;
EDWARD NEAFSEY, Acting Union County Prosecutor;
JOHN J. O'REILLY, Warren County Prosecutor

       W.P., et al., Individually and as
       Representatives of a Class pursuant
       to Fed. R. Civ. P. 23(a) and 23(b)(2),

       Appellants in No. 96-5416

(*Amended per Clerk's order of 7/15/96)

On Appeal From the United States District Court
For the District of New Jersey
(D.C. Civil Action Nos. 96-cv-00130; 95-cv-00098 and
96-cv-00097)

Argued October 21, 1996

BEFORE: BECKER, STAPLETON and NYGAARD,
Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed August 20, 1997, be amended as follows:

VOLUME 1:

Page 7, line 5: the third sentence of the paragraph,
beginning on line 5, should read in its entirety as follows:

       We are not called upon to decide whether Megan's Law
       can constitutionally be applied to one who has

                                2



       committed one of the designated sex crimes after its
       enactment.

VOLUME 2:

       1. Page 89, line 6 of the second full paragraph:

       Delete the word "because" and capitalize the"T" in
       "The."

       2. Page 98, line 4 of Part III:

       Change the word "congressional" to "legislative."

       By the Court
        /s/ Walter K. Stapleton

       Circuit Judge

DATED: September 4, 1997

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  3
